J-S79028-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                      v.                       :
                                               :
                                               :
DONTE GEORGE                                   :
                                               :
                Appellant                      :   No. 2152 EDA 2016

            Appeal from the Judgment of Sentence December 4, 2014
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0014106-2012

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                      v.                       :
                                               :
                                               :
DONTE GEORGE                                   :
                                               :
                       Appellant               :   No. 2154 EDA 2016

            Appeal from the Judgment of Sentence December 4, 2014
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0014108-2012


BEFORE: GANTMAN, P.J., LAZARUS, J., and OTT, J.

JUDGMENT ORDER BY LAZARUS, J.:                       FILED DECEMBER 19, 2017

        Donte George appeals nunc pro tunc from his judgment of sentence,

entered in the Court of Common Pleas of Philadelphia County, following his

convictions for two counts of aggravated assault (F-1),1 and one count each

____________________________________________


1   18 Pa.C.S. § 2702(a).
J-S79028-17



of criminal conspiracy to commit aggravated assault,2 carrying a firearm on

public streets or public property in Philadelphia,3 and possession of an

instrument of crime4 (PIC).5 After careful review, we affirm.

         In July 2012, George opened continuous fire on security staff outside

the Encore Bar, located at 40th Street and Girard Avenue in Philadelphia.

George and his friends were arguing with security guards when the altercation

escalated into a fist fight and, ultimately, the firing of gunshots. The incident

was captured on surveillance video that was provided to police by the Encore

Bar.     On September 17, 2014, a jury convicted George 6 of the above-

mentioned offenses. George was sentenced to an aggregate term of 9-18

years’ imprisonment, followed by ten years of probation. George filed a timely

motion for reconsideration claiming that his sentence was excessive.              The

court denied his motion.

         On November 30, 2015, George filed a timely pro se Post Conviction

Relief    Act   (PCRA)    petition,   see      42   Pa.C.S   §§   9541-9545,   seeking

____________________________________________


2   18 Pa.C.S. § 903(a).

3   18 Pa.C.S. § 6108.

4   18 Pa.C.S. § 907(a).

5 George was charged at two separate docket numbers, CP-51-CR-0014106-
2012 and CP-51-CR-0014108-2012, for the above-referenced crimes. On July
28, 2016, by order, our Court consolidated both dockets numbers for purposes
of appeal.

6 George represented himself at trial; however, the court appointed him
standby counsel.

                                            -2-
J-S79028-17



reinstatement of his appellate rights.           After a hearing, the court granted

George’s petition. The court appointed George new appellate counsel on June

21, 2016.     George filed a timely nunc pro tunc appeal and court-ordered

Pa.R.A.P. 1925(b) statement.

       On appeal, George claims that the eyewitness testimony was so weak

and unreliable that the Commonwealth failed to prove that he committed the

crimes for which he was convicted.

       Although George couches his claim in terms of sufficiency of the

evidence, it is directed entirely to the credibility of the eyewitnesses at the

bar, and, as such, is a challenge to the weight, not the sufficiency, of the

evidence. Commonwealth v. Lopez 57 A.3d 74, 80 (Pa. Super. 2012). As

the trial court acknowledges in its Rule 1925(a) opinion, George has failed to

raise this weight issue before the trial court in either a written or oral motion

for a new trial. See Pa.R.Crim.P. 607. Therefore, he has waived this claim

on appeal.

       Judgment of sentence affirmed.7




____________________________________________


7 However, even if we did not find that George waived this issue on appeal,
he would not be entitled to relief. The Commonwealth proved that George
committed the instant acts; security staff positively identified him at trial and
security footage from the incident corroborated their testimony that George
was the shooter.

                                           -3-
J-S79028-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/2017




                          -4-